Citation Nr: 1024351	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-11 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
osteophytes, cervical spine condition.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back condition.  

REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1975 to 
August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

In April 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  

Below, the Board reopens the claims of entitlement to service 
connection fro osteophytes, cervical spine and service 
connection for a low back condition and REMANDS the claims to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.   A February 2003 rating decision denied entitlement to 
service connection for a cervical condition and entitlement 
to service connection for a low back condition.

2.  The Veteran did not perfect a timely appeal of the 
February 2003 rating decision.

3.  In December 2004, the Veteran sought to reopen his claim 
of entitlement to service connection for a cervical spine 
condition and service connection for a low back condition.

4.  The evidence received since the prior final denial is 
neither cumulative nor redundant and raises a reasonable 
probability of substantiating the claims.  
CONCLUSIONS OF LAW

1.   The February 2003 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).

2.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for osteophytes, 
cervical spine and service connection for a low back 
condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.158 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1, the Court held that VA 
must examine the basis for a denial of a previously 
disallowed claim and provide the appellant with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 9-10.

A December 2004 letter notified the Veteran of the 
information and evidence required to substantiate his claims.  
The December 2004 letter advised the Veteran what evidence he 
should provide and explained what evidence VA would obtain on 
his behalf.  The letter explained that new and material 
evidence was required to reopen the previously denied claims 
for entitlement to service connection for a cervical spine 
condition and a lumbar spine condition.  The Veteran was 
advised that" new" evidence is that which is submitted to 
VA for the first time and "material" evidence must pertain 
to the reason for the previous denial.  A December 2008 
letter further explained the requirement of new and material 
evidence.  The letter advised the Veteran that his claims 
were previously denied due to a lack of evidence of a chronic 
condition related to military service.  The Veteran was 
advised to submit evidence relating to this fact.

The December 2008 letter also informed the Veteran of how 
effective dates and disability ratings are determined.  
Although the December 2008 letter was provided after the 
initial unfavorable rating decision, and thus did not meet 
the timing requirements of Pelegrini, the defect in the 
timing of the notice was cured by readjudication in a 
February 2009 Supplemental Statement of the Case (SSOC).   
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), 

Regarding the duty to assist, the RO obtained the Veteran's 
service treatment records and pertinent post-service medical 
records identified by the Veteran.  Based on the foregoing, 
the Board finds that VA has satisfied the duties to notify 
and assist.


II.  Analysis 

In January 2002, the Veteran submitted a claim for 
entitlement to service connection for a cervical spine 
condition and a low back condition.  The RO denied the claims 
in a February 2003 rating decision.  The RO found that there 
was no evidence of a residual chronic disability of the 
cervical spine and no evidence of continuity of treatment of 
the lumbar spine since separation from service.

The evidence considered in conjunction with the November 2002 
rating decision included the Veteran's service treatment 
records, VA outpatient treatment records dated from 1998 to 
2002, a report of a VA examination, dated in September 2001 
and the Veteran's written statements.

A February 2003 letter advised the Veteran of the rating 
decision and his appellate rights.  The Veteran did not 
submit a timely notice of disagreement, and the February 2003 
rating decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

In December 2004, the Veteran sought to reopen the claims of 
entitlement to service connection for a cervical spine 
condition and a low back condition.  A claim that is subject 
to a prior denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis, with consideration given to all the evidence of 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial and must raise a 
reasonable probability of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the rating decision includes VA 
treatment records dated from January 2002 to October 2004, 
written statements submitted by the Veteran and the 
transcript of the videoconference hearing, dated in April 
2010.  

The VA treatment records reflect current treatment for 
cervical and lumbar spine disabilities.  The VA records 
reflect diagnoses of cervical disc and spurs and low back 
pain.

In his written statements and hearing testimony, the Veteran 
contends that his cervical and lumbar spine disabilities are 
related to his service-connected migraine headaches.   The 
Veteran alleges that his migraine headaches cause muscle 
tension which affects his back and neck.  

The Board finds that new and material evidence has been 
received to reopen the claims of entitlement to service 
connection for a cervical spine condition and lumbar spine 
condition.  The evidence submitted since the prior final 
denial is new, as it was not previously submitted to agency 
decisionmakers and is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial.   The evidence is also material, as it relates to the 
basis for the prior denial.  The RO's prior denial  was based 
on a finding that there was a lack of residual chronic 
disability.   The newly submitted medical records reflect 
current treatment for lumbar and cervical spine disabilities.  

 Having determined that new and material evidence has been 
received, Board may reopen the claims of entitlement to 
service connection for a cervical spine condition and service 
connection for a lumbar spine condition.  


ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for osteophytes, cervical 
spine condition and a lumbar spine condition are reopened.  
To that extent only, the claims are allowed.  

REMAND

The Veteran had  active service from August 1975 to August 
1979.  A review of the record indicates that the Veteran was 
seen during service with complaints of back and neck pain.  

The Veteran has presented theories of entitlement on both a 
direct and secondary basis.  In his substantive appeal 
received in April 2009, the Veteran alleged that his cervical 
and lumbar spine disabilities are related to muscle tension 
he had in June 1976.  At the hearing, the Veteran alleged 
that his cervical and lumbar spine disabilities are causally 
related to service-connected migraine headaches.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (holding that, pursuant to 38 
U.S.C.A. § 1110 and § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation).

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  An examination 
or medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

The Veteran has not had a VA examination for the claimed 
disabilities.   The record on appeal contains insufficient 
information to decide the claim.   A VA examination is 
necessary to ascertain the etiology of the claimed 
disabilities.   

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter advising 
him of the evidence necessary to substantiate the 
claims for service connection for osteophytes, 
cervical spine condition and a lumbar spine 
condition on a secondary basis.  This letter should 
advise the Veteran of what information and evidence 
VA will assist him in obtaining and what 
information and evidence VA will attempt to obtain 
on his behalf.

2.   Schedule the Veteran for a VA examination for 
his cervical and lumbar spine.  The claims file 
should be provided for the examiner's review in 
conjunction with the examination, and the 
examination report should note that the file was 
reviewed.

3.  The examiner should diagnose any current 
disability of the cervical spine.  The examiner 
should provide an opinion regarding the following:

a.  Is a current cervical spine disability at least 
as likely as not (50 percent or greater likelihood) 
related to service, including the complaints of 
neck pain noted during service?  The examiner 
should provide a detailed rationale for the 
opinion.  If an opinion cannot be provided without 
resort to speculation, the examiner should explain 
why an opinion cannot be provided.

b.  Is a current cervical spine disability at least 
as likely as not proximately due to, or the result 
of, service-connected migraine headaches?  The 
examiner should provide a detailed rationale for 
the opinion.

c.  Is a cervical spine disorder aggravated by the 
Veteran's service-connected migraine headaches?  
The examiner should provide a detailed rationale 
for the opinion. 

4.  The examiner should diagnose any low back 
disability.  The examiner should provide an opinion 
regarding the following:

a.  Is a current low back disability at least as 
likely as not related to service?  The examiner 
should provide a detailed rationale for the 
opinion.  If an opinion cannot be provided without 
resort to speculation, the examiner should explain 
why an opinion cannot be provided.

b.  Is a current low back disability at least as 
likely as not proximately due to, or the result of, 
service-connected migraine headaches?  The examiner 
should provide a detailed rationale for the 
opinion.

c.  Is a low back disability aggravated by the 
Veteran's service-connected migraine headaches?  
The examiner should provide a detailed rationale 
for the opinion.

5.  Following the requested development, the claims 
should be readjudicated based upon all of the 
evidence of record.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and should have 
an applicable opportunity to respond.  The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


